 




EXHIBIT 10.2

PROMISSORY NOTE




Principal

$2,300,000.00

Loan Date

03-15-2018

Maturity

03-15-2020

Loan No

53263

Call / Coll

330 / 0023

Account

Officer

9845

Initials

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “**” has been omitted due to text length limitations.

Borrower:

42West, LLC
600 3rd Avenue, 23rd Floor
NY, NY 10016

Lender:

BankUnited, N.A.
Business Banking
7815 NW 148 Street
MC:  2-CREAD
Miami Lakes, FL 33016




Principal Amount:  $2,300,000.00

Date of Note:  March 15, 2018

PROMISE TO PAY.  42West, LLC (“Borrower”) promises to pay to BankUnited, N.A.
(“Lender”), or order, in lawful money of the United States of America, the
principal amount of Two Million Three Hundred Thousand & 00/100 Dollars
($2,300,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance.  Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on March 15, 2020.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning April 15, 2018, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied to Interest,
Principal, Escrow, Late Fees, Other Fees, Insurance, and other Collection Cost.
 Borrower will pay Lender at Lender’s address shown above or at such other place
as Lender may designate in writing.

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an index which is Lender’s Prime Rate (the
“Index”).  This is the rate Lender charges, or would charge, on 90-day unsecured
loans to the most creditworthy corporate customers.  This rate may or may not be
the lowest rate available from Lender at any given time.  Lender will tell
Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  The Index currently is
4.500% per annum.  Interest on the unpaid principal balance of this Note will be
calculated as described in the “INTEREST CALCULATION METHOD” paragraph using a
rate of 0.250 percentage points over the Index, resulting in an initial rate of
4.750% per annum based on a year of 360 days.  NOTICE:  Under no circumstances
will the effective rate of interest on this Note be more than the maximum rate
allowed by applicable law.

INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.

PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest.  Rather, early payments will reduce the
principal balance due.  Borrower agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language.  If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Note, and Borrower will remain obligated to pay any further amount owed to
Lender.  All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to:  BankUnited, Operation Center, 7815 NW 148th Street Miami Lakes,
FL 33016.





--------------------------------------------------------------------------------

PROMISSORY NOTE

Loan No:
 53263                                        (Continued)                                                      Page
2







LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $20.00,
whichever is greater.

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 25.000% per annum
based on a year of 360 days.  However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default.  Borrower fails to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default In Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency.  The dissolution of Borrower (regardless of whether
election to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

Adverse Change.  A material adverse change occurs in Borrowers financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity.  Lender in good faith believes itself insecure.

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender the amount of
these costs and expenses, which includes, subject to any limits under applicable
law, Lender’s reasonable attorneys’ fees and Lender’s legal expenses whether or
not there is a lawsuit, including reasonable attorneys’ fees and legal expenses
for bankruptcy proceedings (Including efforts to





--------------------------------------------------------------------------------

PROMISSORY NOTE

Loan No:
 53263                                        (Continued)                                                      Page
3







modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Florida without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Florida.

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account), This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
 However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note may be requested only in writing by Borrower or as provided in this
paragraph, All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above.  The
following person or persons are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of such authority:
 William O’Dowd, President/CEO of Dolphin Entertainment, Inc., Manager of
42West, LLC.  Borrower agrees to be liable for all sums either:  (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower’s accounts with Lender.  The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs.

COMPLIANCE AGREEMENT.  For and in consideration of the Lender funding the
closing of its loan and to ensure the accuracy of the settlement statements,
deeds, mortgages, notes, security agreement and other documents of closing in
this transaction, the undersigned agree to cooperate, adjust, initial,
re-execute and re-deliver any and all closing documents if deemed necessary or
desirable in the reasonable discretion of Lender or Lender’s Attorney.

DEPOSITORY RELATIONSHIP.  Borrower to maintain primary operating accounts at
BankUnited.

CANCELLATION.  Either Borrower or Bank may cancel the Line of Credit at any time
for any reason by written notice to the other.  If the Line of Credit is
canceled, Borrower must still pay the Bank the amount owed.  In the event of
cancellation, Borrower may no longer obtain advances against the Line of Credit.
 After the Line of Credit is cancelled, whether or not an Event of Default has
occurred, Borrower may pay the amount due hereunder by making thirty-six monthly
payments each consisting of 1/36th of the outstanding principal balance at the
time of cancellation plus interest at the Bank’s Prime Rate plus 3% per annum,
adjusted as and when the Bank’s Prime Rate changes on the unpaid balance, but in
no even less than the Floor Rate as established in this Agreement.  The monthly
payments may not be equal in amount.

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Borrower does not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred to herein as “charge or collect”), any amount
in the nature of interest or in the nature of a fee for this loan, which would
in any way or event (including demand, prepayment, or acceleration) cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Florida
(as applicable).  Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower.  Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them.  Borrower and any other person who





--------------------------------------------------------------------------------

PROMISSORY NOTE

Loan No:
 53263                                        (Continued)                                                      Page
4







signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security Interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

42WEST, LLC

DOLPHIN ENTERTAINMENT, INC., Member of 42West, LLC

By: /s/ William O’Dowd

William O’Dowd, President/CEO of Dolphin
Entertainment, Inc

 






